Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The primary reasons for allowance are the persuasive arguments outlining the differences between the instant invention and the heating device of Evdokimo (US Pat No 5,174,266), used in the previous rejection; especially those arguments directed towards Evdokimo functioning as a Peltier device.

Examiner also notes the limitations now amended into independent claims 1 and 15: 
“wherein the fuel transport channel (25) is incorporated into, milled into, or introduced into the metal block (22), and
wherein the fuel transport channel (25) is arranged on a first side of the block (20), and in that the heating medium transport channel (26) is arranged on a second side of the block (20), which is in particular opposite the first side”

Said limitation combined with the persuasive arguments are sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747